Exhibit 10.2

 

WARRANT NO. [          ]

CUSIP 20009T 113

 

COMBIMATRIX CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK

 

Void After April [   ], 2014

 

THIS CERTIFIES THAT, for value received, [          ] or permitted registered
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from CombiMatrix Corporation, a Delaware
corporation (the “Company”), up to [          ] of the Company’s common stock,
par value $0.001 per share (the “Common Stock”).

 

1.  DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

(a)  “Exercise Period” shall mean the period commencing six months after the
Issuance Date and ending at 5:00 p.m. Eastern Time on the fifth (5th)
anniversary of the Issuance Date (the “Expiration Date”), unless sooner
terminated as provided below.

 

(b)  “Exercise Price” shall mean $9.00 per share, subject to adjustment pursuant
to Section 6 below.

 

(c)  “Issuance Date” shall mean April [     ], 2009

 

(d)  “Warrant Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

 

(e)  “Subscription Agreement” means the Subscription Agreement dated as of
April [   ], 2009 by and between the Company and the initial Holder of this
Warrant.

 

(f)  “Trading Day” shall mean any business day on which the Common Stock is
listed or quoted and traded on The NASDAQ Stock Market or the stock exchange on
which the Common Stock primarily trades.

 

2.  EXERCISE OF WARRANT

 

2.1.  Notice of Exercise; Exercise Price; Certificates.  The rights represented
by this Warrant may be exercised in whole or in part at any time during the
Exercise Period, by delivery of the following to the Company at its address set
forth on the signature page hereto (or at such other address as it may designate
by notice in writing to the Holder):

 

(a)  An executed Notice of Exercise in the form attached hereto;

 

(b)  Payment of the Exercise Price either (i) in cash or by check or (ii) by
cancellation of indebtedness; and

 

(c)  This Warrant.

 

--------------------------------------------------------------------------------


 

The Holder shall not be required to deliver the original Warrant in order to
effect the exercise hereunder. Execution and delivery of the Notice of Exercise
and payment of the Exercise Price shall have the same effect as cancellation of
the original Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of Warrant Shares, if any.

 

Certificates for Warrant Shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposits and
Withdrawal at Custodian (DWAC) system if the Company is a participant in such
system, or otherwise by physical delivery to the address specified by the Holder
in the Notice of Exercise within five business days from the delivery to the
Company of the Notice of Exercise, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above. If by the close of the seventh
Trading Day after delivery of a Notice of Exercise and payment of the Exercise
Price, the Transfer Agent fails to deliver to the Holder a certificate
representing the required number of Warrant Shares in the manner required above
(or make such Warrant Shares available to such Holder’s broker), and such
failure to deliver the Warrant Shares is caused by the transfer agent’s failure
to use commercially reasonable efforts to comply with this Section 2.1 of the
Subscription Agreement and/or the Company’s failure to use commercially
reasonable efforts to comply with the covenants in Section 3 of this Warrant,
and if after such seventh Trading Day and prior to the receipt of such Warrant
Shares, the Holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall, within seven Trading Days after the Holder’s
request and in the Holder’s sole discretion, either (1) pay in cash to the
Holder an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
through the transfer agent (and to issue such Warrant Shares) shall terminate or
(2) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of Warrant Shares, times (b) the closing bid price on the date
of the event giving rise to the Company’s obligation to deliver such
certificate.

 

2.2.  Call Feature. The Company may call this Warrant by giving not less than
five calendar days prior notice at any time after the date on which (1) the
reported high trading price of the Common Stock on the principal exchange or
trading facility on which it is traded has equaled or exceeded two hundred fifty
percent (250%) of the Exercise Price on any 20 Trading Days during a period of
30 consecutive Trading Days; and (2) the reported trading volume on each of the
aforementioned 30 Trading Days is at least 50,000 shares. Any portion of this
Warrant not exercised by 5:00 p.m. Eastern Time on the fifth calendar day of
such call notice period (the “Effective Call Date”) will expire at such time and
date. After the Effective Call Date, this Warrant shall no longer be
exercisable, and all rights of the Holder with respect to this Warrant shall
terminate.

 

2.3.   Partial Exercise.  Upon any partial exercise of this Warrant, the
Company, at its expense, will forthwith and, in any event within five business
days, issue and deliver to the Holder a new warrant or warrants of like tenor,
registered in the name of the Holder, exercisable, in the aggregate, for the
balance of the number of shares of Warrant Shares remaining available for
purchase under the Warrant.

 

2.4.  Payment of Taxes and Expenses.  The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any transfer
involved in the issuance of, and the

 

--------------------------------------------------------------------------------


 

preparation and delivery of certificates (if applicable) representing, (i) any
Warrant Shares purchased upon exercise of this Warrant and/or (ii) new or
replacement warrants in the Holder’s name or the name of any transferee of all
or any portion of this Warrant.

 

2.5  Limitation on Exercise.  Notwithstanding anything in this Warrant to the
contrary, this Warrant may not be exercised to the extent that such exercise
would result in the beneficial ownership by Holder, together with its affiliates
and its related persons, of  20% or more of the outstanding Common Stock or the
voting power of the Company on a post-transaction basis.

 

3.  COVENANTS OF THE COMPANY

 

3.1.  Covenants as to Warrant Shares.  The Company covenants and agrees that all
Warrant Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance in accordance with the terms hereof, be validly
issued and outstanding, fully paid and nonassessable, and free from all taxes,
liens and charges with respect to the issuance thereof.  The Company further
covenants and agrees that the Company will, at all times during the Exercise
Period, have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.  If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.

 

3.2.  No Impairment.  Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

 

4.  ADJUSTMENT OF EXERCISE PRICE AND SHARES.

 

4.1  In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
consolidation, acquisition of the Company (whether through merger or acquisition
of substantially all the assets or stock of the Company), or the like, the
number, class and type of shares available under the Warrant in the aggregate
and the Exercise Price shall be correspondingly adjusted to give the Holder of
the Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and type of shares or other property as the Holder would have
owned had the Warrant been exercised prior to the event and had the Holder
continued to hold such shares until the event requiring adjustment.  The form of
this Warrant need not be changed because of any adjustment in the number of
Warrant Shares subject to this Warrant.

 

4.2  If at any time or from time to time the holders of Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received or become entitled to receive
on a pro rata basis, without payment therefor,

 

(i)  Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or

 

--------------------------------------------------------------------------------


 

options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution (other than a dividend or distribution
covered in Section 4.1 above),

 

(ii)  any cash paid or payable otherwise than as a cash dividend; or

 

(iii)  Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 4(a) above), then and in each such case, the Holder hereof
will, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock receivable thereupon, and without payment
of any additional consideration therefor, the amount of stock and other
securities and property which such Holder would hold on the date of such
exercise had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property.

 

4.3  Upon the occurrence of each adjustment pursuant to Section 4.1 or 4.2, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

5.  FRACTIONAL SHARES.  No fractional shares shall be issued upon the exercise
of this Warrant. All Warrant Shares (including fractions) issuable upon exercise
of this Warrant may be aggregated for purposes of determining whether the
exercise would result in the issuance of any fractional share. If, after
aggregation, the exercise would result in the issuance of a fractional share,
the Company may in its discretion and in lieu of issuance of any fractional
share, pay the Holder otherwise entitled to such fraction a sum in cash equal to
the product resulting from multiplying the then current fair market value of a
Warrant Share by such fraction.

 

6.  FUNDAMENTAL TRANSACTIONS.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another individual or entity) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property or (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 4 above)
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, at the option of the Holder,
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable upon or as a result of
such reorganization, reclassification, merger, consolidation or disposition of
assets by a Holder of the number of shares of Common Stock for

 

--------------------------------------------------------------------------------


 

which this Warrant is exercisable immediately prior to such event.  For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 6 and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

 

7.  NO STOCKHOLDER RIGHTS.  This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

 

8.  TRANSFER OF WARRANT.  Subject to applicable laws, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and, if the Warrants are not traded
publicly on a securities exchange or over the counter, the form of assignment
attached hereto to any transferee designated by Holder.

 

9.  LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed. 
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 


10. NOTICES, ETC.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
HEREUNDER WILL BE IN WRITING, WILL BE MAILED (A) IF WITHIN THE DOMESTIC UNITED
STATES BY FIRST-CLASS REGISTERED OR CERTIFIED AIRMAIL, OR NATIONALLY RECOGNIZED
OVERNIGHT EXPRESS COURIER, POSTAGE PREPAID, OR BY FACSIMILE OR (B) IF DELIVERED
FROM OUTSIDE THE UNITED STATES, BY INTERNATIONAL FEDERAL EXPRESS OR FACSIMILE,
AND WILL BE DEEMED GIVEN (I) IF DELIVERED BY FIRST-CLASS REGISTERED OR CERTIFIED
MAIL DOMESTIC, THREE BUSINESS DAYS AFTER SO MAILED, (II) IF DELIVERED BY
NATIONALLY RECOGNIZED OVERNIGHT CARRIER, ONE BUSINESS DAY AFTER SO MAILED,
(III) IF DELIVERED BY INTERNATIONAL FEDERAL EXPRESS, TWO BUSINESS DAYS AFTER SO
MAILED AND (IV) IF DELIVERED BY FACSIMILE, UPON ELECTRIC CONFIRMATION OF RECEIPT
AND WILL BE DELIVERED AND ADDRESSED AS FOLLOWS:


 


IF TO THE COMPANY, TO:


 

CombiMatrix Corp.

6500 Harbour Heights Pkwy, Suite 303

Mukilteo, WA 98275

Attention: President

 

with copies to:

 

--------------------------------------------------------------------------------


 

Holland & Knight LLP

111 SW Fifth Avenue, Suite 2300

Portland, OR 97204

Attn: Mark A. von Bergen and David C. Wang

 


IF TO THE INVESTOR:


 


AT ITS ADDRESS SPECIFIED BY THE INITIAL HOLDER IN THE SUBSCRIPTION AGREEMENT, OR
AT SUCH OTHER ADDRESS OR ADDRESSES AS MAY HAVE BEEN FURNISHED TO THE COMPANY IN
WRITING BY HOLDER.


 

11.  ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 


12.  GOVERNING LAW.  THIS WARRANT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of April [     ], 2009.

 

COMBIMATRIX CORPORATION

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:  COMBIMATRIX CORPORATION

 

The undersigned hereby elects to purchase
                                         shares of Common Stock (the “Common
Stock”) of COMBIMATRIX CORPORATION  (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full.

 

Please issue a certificate representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

(Address)

 

 

Signed:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

COMBIMATRIX CORPORATION

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information.

Do not use this form to purchase shares.  Assignment of the Warrant is subject
to applicable law.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

NAME (please print):

 

 

ADDRESS (please print):

 

 

Assigned by:

 

 

Signed:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

NOTE:  The assignor on this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should provide proper evidence of authority to
assign the foregoing Warrant.

 

--------------------------------------------------------------------------------